Citation Nr: 1120372	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  10-12 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to a service connected right knee strain, status post microscopic surgery, and degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to February 1980 and from February 1983 to May 1983, with additional service with the Army National Guard of Connecticut.

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In December 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for a left knee disability, which he essentially contends developed as a result of an altered gait secondary to his service-connected right knee strain, status post microscopic surgery, and degenerative joint disease of the right knee.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  The Court in McLendon observed that the third prong, which requires an indication that the claimant's disability or symptoms 'may be' associated with the established event, is a low threshold.  Id. at 83.

The first McLendon requirement is satisfied by multiple entries in the Veteran's VA medical records reflecting that he has sought treatment for left knee pain.  Given the secondary nature of the current claim, the Board will accept the fact that the Veteran is service-connected for right knee disabilities (that is, that the Veteran has current right knee disabilities that have been determined to have developed as a result of his military service) as satisfying the second McLendon requirement. 

The Board finds the third McLendon element is satisfied by the Veteran's December 2010 hearing testimony.  At his hearing, the Veteran testified that he has altered his gait due to his right knee problems.  While the Veteran is not necessarily competent to link an altered gait to a current left knee disability, he is competent to report that he noticed having altered his gait following his right knee disability and that he noticed that his left knee symptoms began following the alteration in his gait.  The Board finds that this testimony satisfies the lower threshold of the third McLendon element.

However, the Board finds that there is not enough evidence of record to decide the claim.  Therefore, the Board finds that a remand for a VA examination is necessary.  

Furthermore, the Board notes that the Veteran testified at his December 2010 hearing that he has been receiving treatment through the VA Connecticut Health Care System since approximately 1985.  Based on this testimony, therefore, the Board observes that not all of the Veteran's VA medical records have been associated with the claims file.  While on remand, the AMC should obtain all of the Veteran's outstanding VA medical records relating to either knee.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all of the Veteran's outstanding VA medical records, including any records showing treatment for either knee through the VA Connecticut Health Care System.  These records should begin in approximately 1985.  Ensure that those copies are associated with the claims file.

2.  Arrange for the Veteran to undergo a VA examination to determine the nature and etiology of any current left knee disability.  The claims folder must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary should be conducted.  All findings should be reported in detail.  

The examiner should identify any pertinent pathology found and should diagnose any current left knee disability.  As to any such disability identified on examination, the VA examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any such disability was incurred or aggravated as a result of the Veteran's military service.  The examiner should specifically opine as to whether it is at least as likely as not that any current left knee disability was caused or aggravated the Veteran's right knee disability.  Any opinion expressed must be accompanied by a complete rationale.

3.  After the development requested above has been completed, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


